NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REYNALDO LOPEZ, an individual,                  No. 17-56325

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04497-DSF-AJW

and
                                                MEMORANDUM*
EUNICE DELGADILLO, an individual; et
al.,

                Plaintiffs,

 v.

DELTA AIR LINES, INC., a Georgia
corporation and DOES, 1 through 50,
inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reynaldo Lopez appeals pro se from the district court’s summary judgment

in his diversity action alleging age discrimination under the California Fair

Employment and Housing Act (“FEHA”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Deppe v. United Airlines, 217 F.3d 1262, 1264 (9th

Cir. 2000). We affirm.

      The district court properly granted summary judgment because Lopez failed

to raise a genuine dispute of material fact as to whether defendant’s non-

discriminatory reasons for terminating him were pretextual. See Guz v. Bechtel

Nat’l, Inc., 8 P.3d 1089, 1113-14, 1118-19 (Cal. 2000) (setting forth burden-

shifting framework for analyzing discrimination claims under the FEHA and

noting that summary judgment for the employer is appropriate where, given the

strength of the employer’s legitimate reasons, countervailing circumstantial

evidence is too weak to raise a rational inference of discrimination).

      We reject as meritless Lopez’s contentions concerning ineffective assistance

of counsel. See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir. 1985)

(“Generally, a plaintiff in a civil case has no right to effective assistance of

counsel.”).

      We do not consider matters not specifically and distinctly raised and argued

                                            2                                      17-56325
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents and facts not presented to the district court. See United States

v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to

the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           3                                      17-56325